DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 05/05/21, for application number 14/997,771 has been received and entered into record.  Claims 1, 8, and 15 have been amended.  Therefore, Claims 1, 3, 5-8, 10, 12-15, 17, and 19-22 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Farina et al., US Pat. Appln. Pub. No. 2012/0084544, in view of Selvaraj et al., US Pat. Appln. Pub. No. 2010/0225959, and further in view of Silver et al., US Pat. No. 5,499,335.
Regarding claim 1, Farina discloses a method for a remote desktop client operating on a secure boot device, the method comprising: initiating an operating system from the secure boot device (An operating system ’ is initiated from "secure boot device" 1002 that stores the operating system [0120-122; FIG. 10].); receiving credentials including a user identification and a password [0164, “username and password”]; based on verification of the received credentials, booting, from the secure boot device, the operating system in a first language (The operating system boots by displaying a desktop in a first language (e.g., English) from the secure boot device when the user enters a correct “'username and password” [0120-122; 0136; 0164; FIG. 10].), wherein the first language is used in a desktop display including desktop user interface elements and application user elements [user interface 1008 can be a web page or other user interface (language is already set in a first language at boot, and thus the user interface, along with all other aspects of the operating system, would be provided in the set language), Fig. 10; par 121, ll. 2-5].

As to A), Selvaraj teaches a system boots in a language that depends on the user’s credentials, i.e. wherein a first language is selected based on credentials and further wherein the first language being selected front a plurality of available languages (A commuting system displays information in a “language” based on a user’s log[] in” information and an “operating system (OS) variable that corresponds to the riser” [0030]. When a different user logs in, the system operates in a different language “e.g.. French instead of English” [0030].).

However, the modified Farina does not explicitly teach B) displaying information in a selected language and changing the display to a different language without rebooting, i.e. the method also including switching between multiple languages of the system, wherein the method comprises receiving a selection of a second language different from the first language within a user interface of the operating system, wherein provisioning information and data to display information at the remote desktop client in the first and second languages are stored in the secure boot device; and performing a desktop reset within the secure environment created by booting the operating system from the secure boot device to execute the operating system in the second language, wherein performing the desktop reset does not reboot the operating system.
As to B), Silver teaches a method for switching between multiple languages of a system, wherein the method comprises receiving a selection of a second language different from the first language within a user interface of an operating system, wherein provisioning information and data to display information at the remote desktop client in the first and second languages are stored in a device [user may choose to change the language of the operating system or 
It would have been obvious to one of ordinary skill in the art, having the teachings of Farina, Selvaraj, and Silver before him before the effective filing date of the claimed invention, to incorporate the reset of the desktop as taught by Silver into the method as disclosed by Farina and Selvaraj, to allow for switching between operating system languages without the need for a hardware reboot [Silver, Fig. 8; col. 6, ll. 46-58].
Regarding claim 3, the modified Farina discloses the limitations of claim 1. Silver further discloses wherein operation in the first language results in a display of text associated with at least one of an application, a menu, and a browser in the first language [windows, applications, and entire OS is displayed in a first language, prior to being changed to a second language, col. 6, ll. 48-51].
Regarding claim 5, the modified Farina discloses the limitations of claim 1.  Silver further discloses wherein the desktop reset comprises: shutting down a desktop of the remote desktop client; and restarting the desktop of the remote desktop client in the selected language [OS is 
Regarding claim 6, the modified Farina discloses the limitations of claim 1.  Silver further teaches wherein the desktop reset further comprises: receiving a selection of a third language different from the first language and the second language [user may choose to change the language of the operating system or applications, selecting from a variety of languages; multilingual resources stored in disk storage 16, including English, Arabic, Hebrew, and German, Fig. 2]; and performing a desktop reset, wherein the desktop reset results in execution of the operating system in the third language [the OS reloads dialog resources and menu resources, resetting the desktop into the selected menu, Fig. 8; col. 7, ll. 18-24].
Regarding claim 7, the modified Farina discloses the method of claim 1.  Farina further discloses wherein the desktop reset further comprises: initiating, upon receiving a boot command, an operating system from the secure boot device [An operating system ’ is initiated from "secure boot device" 1002 that stores the operating system, Fig. 10; par 120-122]; receiving credentials including a user identification and a password [username and password, par 164]; and based on verification of the received credentials, booting, from the secure boot device, the operating system in the first language [The operating system boots by displaying a desktop in a first language (e.g., English) from the secure boot device when the user enters a correct “'username and password”, Fig. 10; par 120-122; 136; 164].
While Farina discloses a shut down process [par 141, ll. 21-16], Farina does not explicitly teach shutting down the operating system based on receipt of a shutdown command.  
Regarding claim 8, Farina discloses a secure system for a remote desktop client operating on a secure boot device [FIG. 10, 1002], the method comprising: a client computer [FIG. 10, 1006] having a secure boot device connected thereto [0120-122; FIG. 10]; a remote server [FIG. 10, 1004] communicatively connected to the client computer via a communications network [0121; FIG. 10, 1010]; a trusted set of processing modules stored in the secure boot device [0123-125; FIGs. 10 and 11 A] that, when executed on the client computer (a reset operation to reset an operating system that comes from the code of trusted modules of the secure boot device is executed on the client computer to cause the following method.), cause the client computer to:
initiate an operating system from the secure boot device (An '"operating system’’ is initiated from "secure boot device" 1002 that stores the operating system [0120-122; FIG. 10].);
receive credentials including a user identification and a password [0164, "‘username and password’’];
based on verification of the received credentials, boot, from the secure hoot device, the operating system in a first language (The operating system boots for a user to use and displays a desktop in a first language (e.g., English) from the secure boot device when the user enters a correct “username and password,” i.e. based on verification of the received credentials [0120-122; 0136; 0164; FIG. 10],).
The remaining limitations of claim 8 repeat the limitations recited in claim 1 and are rejected accordingly.
Regarding Claims 10, 12, 13, and 14, Farina, Selvaraj, and Silver disclose the system of Claim 8.  Claims 10, 12, 13, and 14 repeat the same limitations as recited in Claims 3, 5, 6, and 7, respectively, and thus are rejected accordingly.
Regarding Claim 15, Farina discloses a non-transitory computer-readable storage device comprising computer-executable instructions stored in a memory of a secure boot device operating on a remote desktop client and including a trusted set of processing modules which, when executed, cause a computing system to [FIGs. 10 and 11A; 0017; claim 22].
The remainder of Claim 15 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly. 
Regarding Claims 17, 19, and 20, Farina, Selvaraj, and Silver disclose the non-transitory computer-readable storage device of Claim 15.  Claims 17, 19, and 20 repeat the same limitations as recited in Claims 3, 5, and 6, respectively, and thus are rejected accordingly.
Regarding claim 21, the modified Farina discloses the method of claim 1. Farina teaches the method further comprising establishing a secure connection with a service appliance device [e.g., 0160-61].
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Farina, Selvaraj, and Silver, and further in view of Foley et al., US Pat. Appln. Pub. No. 2009/0287895.
Regarding claim 22, the modified Farina discloses the method of claim 1.  The modified Farina does not explicitly teach the method further comprising disabling access from untrusted peripheral interfaces within the secure environment.
Foley teaches disabling access from untrusted peripheral interfaces within the secure environment [a processing module reads configuration information to stop secure memory 
It would have been obvious to one of ordinary skill in the art, having the additional teachings of Foley before the effective filing date of the claimed invention, to have the method further comprise disabling access from untrusted peripheral interfaces within the secure environment. Motivation would have been to protect critical data of the Farina system from unauthorized changes.

Response to Arguments
Applicant’s arguments filed 05/05/21 have been considered but are moot due to the new rejection based on the newly cited portions of the references previously presented.  
Applicant also argues Silver does not disclose a desktop reset does not reboot the operating system and does not require the user to reenter credentials to display the desktop display in the second language, as it is well known to a person of skill in the art that locking and unlock a desktop in the Windows environment would require reentry of user credentials for unlocking the desktop.  Examiner respectfully disagrees.
Applicant acknowledges the steps of Fig. 8 in Silver illustrate a locking step 102 and unlocking step 106.  Examiner notes, however, that Silver does not disclose the user locking and unlocking the desktop.  Rather, the user provides a request for a new system language at step 100.  Subsequently, the system, absent additional user input, proceeds to lock the desktop system unlocks the desktop once again.  
That is, the locking and unlocking disclosed by Silver does not describe a user locking the desktop from unauthorized access and subsequently unlocking the desktop to continue use of the system, but rather the system itself is locking out the user from additional input while the system changes the language settings.  As the system is simply locking the desktop and preventing user input during this period of time, there is no mention of a requirement for the user to provide credentials to unlock.  Similarly, a person having ordinary skill in the art would not expect a system to require reentry of user credentials simply due to the system changing the display settings following a user request.   
Applicant also argues the additional citation of Silver at col. 7, ll. 18-24 is limited to locking and unlocking a top-most level window, rather than the entire operating system.  Examiner respectfully disagrees.  
Applicant acknowledges Fig. 8 does address the language for the operating system overall.  The additional citation of col. 7, ll. 18-24 notes “the operating system may reload the dialog resources and menu resources for the chosen new language as the new resource for the application program.”  That is, the operating system propagates the language throughout to resources for application programs.  Additionally, while Silver specifically mentions the top-most level windows which have a change in language, col. 7, ll. 27-33 also further note the language change is propagated onto lower-level windows.  As such, both Fig. 8 and the cited portion of column 7 
No additional arguments were made as to the remainder of the rejection, and as such, the rejection is maintained.          

Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Paul Yen/Primary Examiner, Art Unit 2186